Owen v State of New York (2018 NY Slip Op 02955)





Owen v State of New York


2018 NY Slip Op 02955


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., NEMOYER, CURRAN, AND WINSLOW, JJ.


336 CA 17-00989

[*1]DOUGLAS W. OWEN, CLAIMANT-APPELLANT,
vSTATE OF NEW YORK, DEFENDANT-RESPONDENT. (CLAIM NO. 123416.) (APPEAL NO. 1.) 


DAVID A. LONGERETTA, UTICA, FOR CLAIMANT-APPELLANT. 
ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from a decision of the Court of Claims (Francis T. Collins, J.), entered June 22, 2016. The decision dismissed the claim. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see CPLR 5512 [a]; Montanaro v Weichert, 145 AD3d 1563, 1563 [4th Dept 2016]).
Entered: April 27, 2018
Mark W. Bennett
Clerk of the Court